Citation Nr: 1535415	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-10 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, as secondary to service-connected pulmonary sarcoidosis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from March 1985 to March 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets delay in this case, but finds that a remand is necessary to provide the Veteran a hearing before the Board.  In the April 2011 and May 2015 substantive appeals, the Veteran requested to appear at Board hearing either by videoconference or at a local VA office.  The Veteran was notified by letter that the requested hearing had been scheduled for June 17, 2015.  He responded with a request to reschedule the hearing in approximately September 2015 ("in about 3 months") to allow him more time to gather evidence to support the claims.  There is no indication that any action was taken as a result of the Veteran's request to reschedule the hearing, and he was marked as a "no show" at the June 17, 2015 hearing.  The Veteran is entitled to a hearing before the Board at the RO.  38 C.F.R. §§ 20.700, 20.703 (2014).  Therefore, the case must be remanded to allow for the rescheduling of the Veteran's requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the AOJ.  After the Veteran has been afforded the opportunity for a hearing, return the case to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




